RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                  File Name: 15a0215p.06

                 UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


 BILLY YORK WALKER,                                  ┐
                              Plaintiff-Appellant,   │
                                                     │
                                                     │       No. 14-5703
       v.                                            │
                                                      >
                                                     │
 UNITED STATES OF AMERICA,                           │
                             Defendant-Appellee.     │
                                                     ┘
                      Appeal from the United States District Court
                    for the Western District of Tennessee at Jackson.
                No. 1:13-cv-01212—J. Daniel Breen, Chief District Judge.
                               Argued: January 13, 2015
                         Decided and Filed: September 1, 2015

             Before: SUHRHEINRICH, CLAY, and ROGERS, Circuit Judges.

                                  _________________

                                      COUNSEL

ARGUED: William Lewis Jenkins, Jr., WILKERSON GAULDIN HAYES JENKINS &
DEDMON, Dyersburg, Tennessee, for Appellant. Gary A. Vanasek, UNITED STATES
ATTORNEY’S OFFICE, Memphis, Tennessee, for Appellee. ON BRIEF: William Lewis
Jenkins, Jr., WILKERSON GAULDIN HAYES JENKINS & DEDMON, Dyersburg, Tennessee,
for Appellant. Gary A. Vanasek, UNITED STATES ATTORNEY’S OFFICE, Memphis,
Tennessee, for Appellee.

     ROGERS, J., delivered the opinion of the court in which SUHRHEINRICH, J., joined.
CLAY, J. (pp. 15–23), delivered a separate dissenting opinion.




                                            1
No. 14-5703                           Walker v. United States                     Page 2

                                       _________________

                                            OPINION
                                       _________________

       ROGERS, Circuit Judge. Federal law generally bars both state-convicted and federally-
convicted felons from possessing firearms, unless (among other conditions) their civil rights
have been “restored.” The Supreme Court has held that whether a felon’s civil rights have been
restored must be determined under the law of the convicting jurisdiction. Beecham v. United
States, 411 U.S. 368 (1994). In rejecting the argument that a state’s restoration of the civil rights
of a federal felon was sufficient to lift the disability under the federal statute, the Supreme Court
avoided the arguably anomalous result that a convicted felon’s federal firearm disability would
depend on the state in which he was physically present when he possessed the firearm. A federal
statute was in place that provided a means for a felon to get his firearm disability lifted. Since
then, Congress has rendered inoperative the federal statutory provision directly addressing the
lifting of the firearms disability based on a felony conviction. Now Billy Walker, a federal felon
residing in Tennessee who has had his civil rights fully restored under Tennessee law, asserts
that his Tennessee restoration of rights, because of the federal law effects of that restoration, in
conjunction with certain longstanding federal statutory and constitutional provisions, leads to the
conclusion that federal law has restored his rights sufficient to lift the disability. If so, the
argument could have been made back when the Supreme Court decided Beecham, presumably
leading to a different result in that very case. That possibility, especially in light of Congress’s
subsequent legislation to limit the lifting of federal firearms disability for federal felons, should
give us pause before holding that a state restoration of rights after all does result in a lifting of
federal firearm disability. Such a holding would raise intractable issues about which state’s
restoration of rights applies to a federal felon’s possession of a firearm. Although a lawyer-like
argument can be made to that effect, in the end a careful reading of the federal statute does not
lead to such a strange result.

       Walker argues that the relevant civil rights for firearm-disability-lifting purposes are the
right to vote, the right to serve on a jury, and the right to hold government office. When these
rights are restored at the state level, the argument goes, federal law in various ways permits the
exercise of the same three civil rights at the federal level, thus meeting the federal statutory
No. 14-5703                           Walker v. United States                      Page 3

standard. The argument, however, works at best only for one of the three rights, and therefore is
not sufficient to constitute a federal restoration of federal civil rights (plural) to warrant lifting
the firearm disability.

       The relevant facts are not in dispute. In 1987, Walker was convicted on multiple non-
violent felony charges in federal court located in Tennessee. These convictions rendered him
subject to the federal ban on possession of firearms by a convicted felon under the Gun Control
Act of 1968. See 18 U.S.C. §§ 921(a)(20), 922(g)(1). As a result of his status as a felon, Walker
also lost certain rights under the law of Tennessee, where he resided, including the right to vote,
the right to hold state office, and the right to serve on a state jury; this had consequences for his
federal law rights, including the right to serve on a federal jury. Tenn. Code Ann. § 40-20-112
(loss of right to vote); § 40-20-114 (loss of right to hold public office); § 22-1-102 (loss of right
to serve on a state jury); 28 U.S.C. § 1865 (loss of right to serve on a federal jury).

       Recently, Walker set out to restore his civil rights and regain the right to possess
firearms. In June 2010, Walker obtained a Tennessee state court order ruling that he “is eligible
to have all civil and citizenship rights restored, including, without limitation, the right to vote,
the right to serve on a jury, and the right to hold an office trust,” and ordering Walker’s “civil
and citizenship rights . . . restored pursuant to Tenn. Code Ann. § 40-29-105.” The same court
issued a second order on March 22, 2012, confirming the restoration of rights in the prior order,
and clarifying that Walker “shall have the explicit right to bear and possess firearms.”

       In January 2013, Walker attempted to purchase a firearm at Gander Mountain in Jackson,
Tennessee, but was prevented from doing so. When Walker appealed to the Tennessee Bureau
of Investigation, he received an explanation that he was denied authorization because he was
listed as a disqualified person in the background check database maintained by the Federal
Bureau of Investigation.

       Walker thereafter filed suit in the present action, seeking a declaratory judgment that his
civil rights and his right to possess firearms have been restored in full under federal law. The
district court subsequently granted the government’s motion for judgment on the pleadings and
denied Walker’s motion for summary judgment. Walker appeals.
No. 14-5703                           Walker v. United States                      Page 4

       Walker was originally prevented from possessing firearms by 18 U.S.C. § 922(g), which
prohibits “any person . . . who has been convicted . . . of a crime punishable by imprisonment for
a term exceeding one year . . . [from] possess[ing] . . . any firearm or ammunition.” Walker
would obviously fall under this statute, except that, under 18 U.S.C. § 921(a)(20), “[a]ny
conviction which has been expunged, or set aside or for which a person has been pardoned or has
had civil rights restored shall not be considered a conviction for purposes of this chapter,”
subject to conditions not at issue here. Walker argues that because his civil rights have been
restored under Tennessee law, they have been restored for purposes of this statute.

       Because Walker was convicted in federal court, the restoration of his rights under
Tennessee law is not in itself enough.          Presented with factual circumstances materially
indistinguishable from the present case—federal felons whose rights had been restored in the
states where they resided—the Supreme Court held that “whether a person has had civil rights
restored . . . is governed by the law of the convicting jurisdiction.” Beecham, 511 U.S. at 371.
The Court reasoned that the statute expressly provided that what constitutes a conviction is
“determined in accordance with the law of the jurisdiction in which the proceedings were held,”
and that the exemption clause provides that a conviction for which civil rights have been restored
“shall not be considered a conviction.” Id. The Court noted that a different conclusion would
require the Court “to come up with a special choice-of-law principle for the exemption clause.”
Id. (One of the two district courts below in Beecham had applied the law of the state in which
the federal convicting court had sat, while the other had applied the law of the state in which
felon had possessed the firearm. Id. at 370.) The Court rejected an argument that Congress
would not have wanted the civil rights restoration exemption to be determined by federal law
because there was no federal procedure of restoring civil rights to a federal felon. The Court
rejected this argument because Congress did not intend that felons convicted in every jurisdiction
have access to all the procedures (pardon, expungement, set-aside, and civil rights restoration)
specified in the exemption. Id. at 372–73. Thus the Court did not need to reach the argument in
favor of the felons that a federal felon cannot have his civil rights restored under federal law. Id.
at 373 n.*.

       In determining whether Walker’s “civil rights” have been restored, precedent indicates
that we should look to three civil rights in particular: “the rights to vote, to serve on a jury and to
No. 14-5703                            Walker v. United States                    Page 5

seek and hold public office.” United States v. Cassidy, 899 F.2d 543, 550 (6th Cir. 1990); see
Logan v. United States, 552 U.S. 23, 28 (2007). Along with the parties, moreover, we assume
that in this context the relevant rights are to vote in federal elections, to serve on federal court
juries, and to seek and hold federal office. At most one of these has been “restored” under
federal law, and that is not enough.

       First, we assume for purposes of this appeal that Walker’s right to serve on a federal jury
has been restored under federal law. Under 28 U.S.C. § 1865, the statute defining eligibility for
federal jury service, a person meeting other statutory requirements can serve on a federal jury
“unless he . . . has been convicted in a State or Federal court of record of a crime punishable by
imprisonment for more than one year and his civil rights have not been restored.” 28 U.S.C.
§ 1865(b)(5). Assuming that restoration of civil rights in this statutory context refers to the
restoration of civil rights in one’s state of residence, Walker has had his right to serve on a
federal jury restored under federal law. Walker’s conviction placed him within the exclusion
from federal jury service in the statute, and the restoration of his civil rights under Tennessee law
arguably placed him within the exception to the exclusion. Federal law explicitly provides a
particular condition under which felons may, in spite of their convictions, serve on federal juries,
and Walker has, it appears, met that condition. It thus appears that Walker has had his right to
serve on federal juries restored under federal law, albeit by cross-reference to state law.
Of course if the language of § 1865(b)(5) were limited in the way that similar language in
§ 921(a)(20) was limited in Beecham, the statute might be read to mean “and his civil rights have
not been restored by the convicting jurisdiction.”        In that case, we might be faced with
interpreting circular provisions: whether a civil right is restored under federal law would depend
(at least in part) on whether the civil right was restored under federal law. We need not resolve
this issue, however, as the other two relevant rights have not been “restored,” and one alone is
not enough.

       Second, Walker’s right to seek and hold public office has not been restored, because he
was never deprived of that right to begin with. Neither Congress nor the states can add to the
constitutional qualifications for holding federal elective office. Powell v. McCormack, 395 U.S.
486 (1969); U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779 (1995). Because the constitutional
qualifications make no mention of convictions, under federal law, Walker could always run for
No. 14-5703                           Walker v. United States                     Page 6

and hold federal public office. Walker’s conviction also had no effect on how federal law
regulated his right to run for and hold state public office. The Supreme Court held in the context
of the Armed Career Criminal Act that “an offender who lost no civil rights” has not had his civil
rights restored for purposes of § 921(a)(20). Logan, 552 U.S. at 37. Having a thing “restored,”
as that word is used in § 921(a)(20), implies that that thing was first lost. See Logan, 552 U.S. at
31. Thus Walker’s right under federal law to run for federal elected office was never restored
because he never lost it.

       Third, Walker’s right to vote in federal elections was not restored under federal law in the
sense that the convicting jurisdiction (i.e., the United States), either by across-the-board
legislation or by individual adjudication, determined that such a right should be returned to him.
The best reading of § 921(a)(20) is that for a civil right to be restored, it must be restored as a
result of an evaluation by the convicting jurisdiction of what the consequences of the conviction
ought to be. That is not the case here. The provisions of federal law on which Walker relies
provide general rules for voting rights that apply to felons to the same extent as to anyone else;
the federal scheme does not address Walker’s conviction—or convictions in general—at all, and
so it does not effect a restoration of Walker’s right to vote for purposes of § 921(a)(20).

       The provisions of federal law on which Walker relies are the constitutional provisions
relating to voting in House and Senate elections, both of which provide (with minor and
inconsequential style variations) that “[t]he electors in each State shall have the qualifications
requisite for electors of the most numerous branch of the State legislature[s].” U.S. Const. art. I
§ 2; id. amend. XVII. This means that under federal law a person has the right to vote in
elections for Congress so long as the state where that person resides permits him to vote in state
legislative elections. Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Thus Walker lost his federal
right to vote in congressional elections when he was convicted because Tennessee, his state of
residence, prohibited him from voting in Tennessee’s legislative elections. When Tennessee
lifted that prohibition, Walker regained his federal right. These provisions of federal law are
indifferent as to Walker’s status as a felon and even as to the reasons that Tennessee first denied
and then restored Walker’s state legislative voting rights. Instead, Walker’s right to vote under
federal law turns entirely on whether or not Tennessee permits him to vote.
No. 14-5703                            Walker v. United States                       Page 7

        Walker’s right to vote has not been restored under federal law, because the text of
§ 921(a)(20) must be read to require that the convicting jurisdiction’s civil rights scheme address
an individual’s conviction in “restoring” that individual’s civil rights. Otherwise it is but an
exercise of sterile logic to say that the federal law “restored” the right to vote. This gloss,
moreover, is supported by the text. Strictly speaking, the question posed by § 921(a)(20) is not
whether Walker’s civil rights were restored, but whether Walker’s “conviction [was one] . . . for
which . . . [he] has had civil rights restored.” 18 U.S.C. § 921(a)(20) (emphasis added). Having
civil rights restored is a property not of the felon, as one might intuitively expect, but of the
conviction. See Beecham, 511 U.S. at 371. If the convicting jurisdiction grants a felon the right
to vote without in any way considering his conviction or even convictions in general, then the
felon’s right to vote is not restored for the conviction. Rather, “for which” implies that, for a
civil right to be restored pursuant to the statute, the convicting jurisdiction must grant the felon
the right to vote after some determination that the felon’s conviction ought no longer to prevent
the felon from exercising the civil right.

        Even if this requirement that the scheme restoring rights address the conviction is not the
only plausible reading of “conviction . . . for which . . . [he] has had civil rights restored,” it finds
support in the broader context in which that language appears. Section 921(a)(20) provides
alternatives to the restoration of civil rights that all address an individual’s conviction: expunging
a conviction, setting it aside, and pardon. 28 U.S.C. § 921(a)(20). These are all legal acts that
reflect a judgment by some state actor about whether particular consequences are appropriate
responses to the felon’s crime. While these are all generally individualized judgments and
restoration of civil rights need not be, it is reasonable to assume that Congress intended
restoration of civil rights to be of a kind with its partners in the list in reflecting a determination
by the convicting jurisdiction that particular consequences of a conviction ought no longer to be
imposed.    If, as this list suggests, Congress intended to use the convicting jurisdiction’s
determination as a proxy for whether a felon is sufficiently trustworthy to be allowed to possess
firearms, the convicting jurisdiction’s determination must somehow take the felon’s conviction
into account to be meaningful.

        This reading of the statute is supported by language in Logan, 552 U.S. 23, suggesting
that when a convicting jurisdiction restores civil rights it grants a degree of forgiveness to the
No. 14-5703                               Walker v. United States                          Page 8

offender. In that case, Logan was convicted of being a felon in possession of a firearm and
sentenced to the mandatory minimum 15-year term because he had three state convictions that
qualified as felonies under 28 U.S.C. § 921(a)(20). Id. at 26. However, under the law of
Wisconsin, the jurisdiction where those convictions took place, the convictions for which Logan
was convicted “at no time deprived the offender of civil rights.” Id. Logan therefore claimed
that his rights had been restored under Wisconsin law for purposes of § 921(a)(20), rendering the
mandatory minimum 15-year sentence inapplicable. Id. The Supreme Court disagreed, holding
that never losing one’s civil rights is not the same as having one’s civil rights restored. Id. The
Court noted the context of the “civil rights restored” language: “In § 921(a)(20), the words ‘civil
rights restored’ appear in the company of the words ‘expunged,’ ‘set aside,’ and ‘pardoned.’
Each term describes a measure by which the government relieves an offender of some or all of
the consequences of his conviction.” Id. at 32. Thus, in requiring some affirmative government
act, the Court described the restoration of civil rights as a government act that “extend[s] to an
offender a measure of forgiveness,” and noted that Logan, and other offenders never deprived of
their civil rights, receive no “token of forgiveness from the government.”                     Id. at 26, 32.
Forgiveness always involves a consideration of the wrong committed. Indeed, without such a
consideration, there would be little reason for Congress to defer to the convicting jurisdiction’s
decision to restore civil rights to the convicted individual. See id. at 37. If a decision not to
deprive the convicted individual of civil rights in the first place is not sufficient in Congress’s
eyes for a restoration, a decision to deprive and then grant civil rights for reasons only
incidentally connected to the conviction should also be insufficient.

        There is no token of forgiveness for Walker in the federal law’s treatment of his right to
vote. That Walker regained the right to vote under federal law reflects no judgment in federal
law regarding his conviction in particular or the voting rights of felons in general. Instead,
Walker’s right to vote hinges entirely on a contingent consequence of his conviction: his loss of
voting rights under Tennessee law as a Tennessee resident with a felony conviction. Walker
would have retained the right to vote had he resided in a state that permitted felons to vote.1 In
contrast to the statute governing federal jury service, this deference to state rules is not part of a


        1
           Currently, Maine and Vermont permit resident felons to vote, even while they are incarcerated. See Me.
Rev. Stat. 21-A, § 112(14); Vt. Stat. Ann. 17, § 2121.
No. 14-5703                                 Walker v. United States                             Page 9

federal scheme specifically addressing the rights of convicted felons.                             Cf. 28 U.S.C.
§ 1865(b)(5). In the case of jury service, federal law asks first whether Walker is a felon and
then whether Tennessee has restored his rights. When it comes to voting, however, federal law
considers only whether Tennessee permits him to vote and does not in any way consider his
felony conviction.2 Walker’s federal felony convictions are therefore not ones for which his
right to vote has been restored under federal law, and indeed, he was never deprived of this right
in the sense necessary for it to be able to be restored.

         This conclusion is fully consistent with Caron, 524 U.S. at 313, under which civil rights
can be restored “by operation of law” rather than by an individual determination. In that case,
Caron, a three-time Massachusetts felon convicted of possessing firearms, argued at sentencing
and on appeal that his civil rights had been restored under Massachusetts law and therefore
his Massachusetts convictions were not predicate felonies for the ACCA’s mandatory minimum
15-year sentence. Caron had received no individual restoration; instead, his argument relied on
the fact that Massachusetts law does not deprive felons of the right to vote, permits them to run
for office upon completion of their sentences, and permits them to serve on juries seven years
after their convictions.        United States v. Caron, 77 F.3d 1, 2 (1st Cir. 1996) (en banc).
Eventually, the en banc First Circuit held that the restoration of civil rights for purposes of
§ 921(a)(20) does not require individualized procedures. Id. at 5. The Supreme Court denied
certiorari, and, when it decided a separate question on a subsequent appeal, confirmed this
conclusion and noted the unanimous agreement of the Circuits that considered the issue.
524 U.S. at 313–14. This is consistent with Logan. Massachusetts’ scheme for granting civil
rights to felons functions as a token of forgiveness in the sense that it reflects a judgment about
whether felons, as a general class, ought to have particular civil rights returned to them after
enough time has passed. The scheme is thus distinguishable from the constitutional provisions
Walker relies on, which articulate the scope of a generalized voting right applicable to all
citizens and do not reflect any judgment regarding the consequences of criminal convictions in
particular. Forgiveness, under this interpretation of Logan, does not require an individualized


         2
           This analysis does not necessarily require that a jurisdiction’s scheme address a conviction explicitly. For
example, it is possible, although we do not consider the question here, that a statute that uses general language to
repeal a prohibition on felons voting would restore the voting rights of the felons affected. In that case, the
legislature’s act might be understood to address the felons’ convictions by repealing the statute that had previously
addressed the convictions.
No. 14-5703                            Walker v. United States                     Page 10

pardon, but it does require consideration of the felon’s conviction and willingness to lighten the
burdens imposed as a consequence of it.

       Thus Walker appears to have had at most one of the Cassidy civil rights restored, a
second was not restored because it was never lost, and a third was not restored within a fair
reading of § 921(a)(20). This is not sufficient. First, the language of the statute refers to having
multiple “civil rights” restored, not just one civil right. On the most natural interpretation of the
statutory language, having only one civil right restored is insufficient. Second, even when other
civil rights cannot be restored because they were not lost, having just one civil right restored is
not functionally equivalent to having multiple restored. This is because the statute, as interpreted
in Logan, defers to acts of forgiveness or rehabilitation by the convicting jurisdiction. Id. at 37.
The restoration of a single civil right, as opposed to multiple civil rights, is insufficiently
significant to suggest that Congress intended to defer to that also.

       The restoration of civil rights as a whole reflects more trust than the restoration of a
single civil right. Restoring a single civil right—the right to serve on a jury, for example—may
be a decision guided primarily by administrative practicalities or by considerations unique to the
context in which that right is exercised. Such a decision lacks both the symbolic and actual
significance of a restoration of multiple civil rights, which suggests that a felon can function as a
normal citizen in more than one institutional context. The judgment that a single civil right
ought to be restored thus does not reflect the same degree of forgiveness as the restoration of
multiple civil rights, and so it is not sufficient for purposes of § 921(a)(20).

       Because Walker has had at most one of the Cassidy civil rights restored under federal law
for purposes of § 921(a)(20), his felony conviction is not one “for which . . . [he] has had civil
rights restored,” § 921(a)(20), and so the firearms prohibition of § 922(g) still applies to him.

       Acceptance of Walker’s argument, on the other hand, would require us to conclude that
the Supreme Court simply did not look at the right laws in Beecham, when it held that a state
restoration of civil rights was not sufficient to lift the firearm disability. The constitutional
provisions regarding the right to run for federal office and to vote in federal elections referred to
state law just as much in 1994 as now. And the statutory provision regarding federal jury duty
was not materially different in 1994 from what it is today. See United States v. Arce, 997 F.2d
No. 14-5703                                   Walker v. United States                           Page 11

1123, 1127 (5th Cir. 1993) (quoting—and upholding the constitutionality of—§ 1865(b)(5)).
Although we could say that a state restoration of civil rights is also a federal restoration because
of these provisions, the Supreme Court could easily have said the same—if true—in 1994. We
are not so bold as to draw a conclusion that the Supreme Court was simply misled to look at the
wrong law. Walker’s proposed interpretation would produce a practical result very similar to the
one that the Supreme Court rejected in Beecham, albeit by a different legal route. In Beecham,
the Supreme Court rejected circuit court interpretations of § 921(a)(20) that would have
predicated the restoration of a federal felon’s civil rights on their restoration under state law.
Beecham, 511 U.S. at 370–71. Walker’s argument would indirectly predicate a federal felon’s
civil rights on their restoration under state law. While this argument was not presented to the
Court in Beecham, the Court was obviously aware of the federal law on voting and jury service
on which Walker’s argument rests. See id. at 373 n.*.

           In the starred footnote in Beecham,3 the Court indicated that it was not necessary to reach
an argument that would support the felon that there was no available federal restoration of civil
rights. (The Ninth Circuit had previously reasoned that the absence of a federal restoration
indicated that Congress intended the state restoration to be sufficient. Id. at 372–73.) The Court,
as indicated above, did not reach the issue because the Court reasoned that, under the statute, the
civil rights of a federal convict had to be restored under federal law for the exemption to apply
regardless of whether the federal government provided for such a restoration. Apart from a
citation of the federal provisions relied upon by Walker for a conclusion opposite to the one that
was perceived to favor Beecham, nothing in the footnote suggests that a state restoration of state
civil rights would by virtue of those federal provisions result in a federal restoration of rights.


           3
           The footnote in full reads:
                    We express no opinion on whether a federal felon cannot have his civil rights restored
           under federal law. This is a complicated question, one which involves the interpretation of the
           federal law relating to federal civil rights, see U.S. Const., Art. I, § 2, cl. 1 (right to vote for
           Representatives); U.S. Const., Amdt. XVII (right to vote for Senators); 28 U.S.C. § 1865 (right to
           serve on a jury); consideration of the possible relevance of 18 U.S.C. § 925(c) (1988 ed., Supp.
           IV), which allows the Secretary of the Treasury to grant relief from the disability imposed by
           § 922(g); and the determination whether civil rights must be restored by an affirmative act of a
           Government official, see United States v. Ramos, 961 F.2d 1003, 1008 (CA1), cert. denied,
           506 U.S. 934, 113 S. Ct. 364, 121 L. Ed. 2d 277 (1992), or whether they may be restored
           automatically by operation of law, see United States v. Hall, 20 F.3d 1066 (CA10 1994). We do
           not address these matters today.
Id. n.*.
No. 14-5703                            Walker v. United States                     Page 12

       The Government in Beecham moreover relied upon the difficulties that would occur if a
state restoration of rights lifted the federal firearm disability, difficulties that would apply just as
strongly if Walker’s argument is adopted:

               The interpretation of the statute proposed by petitioners would lead to
       intractable problems of construction. Petitioners do not suggest which State’s law
       should be consulted to determine whether a federal felony is to be given
       continuing effect, and there is nothing in the statute that gives any hint of which
       State’s law should control — the State of the defendant’s residence, the State of
       the defendant’s prior federal felony conviction, the State where the defendant
       commits the new firearms offense, or some other State. Since that question would
       be such an obvious one if state law were intended to control the construction of
       federal felonies, the fact that the statute provides no answer casts serious doubt on
       petitioners’ construction.

Brief for Appellant, Beecham v. United States, 511 U.S. 368 (1994) (No. 93-445), 1994 WL
96876 at *8.

       The Government elaborated on this concern as follows:

               If the term “restoration of civil rights” is not understood to refer to a
       restoration by the convicting jurisdiction, it would mean that if State A restored a
       defendant’s civil rights following his conviction in State B, the State B conviction
       would no longer qualify as a conviction under federal law. That would be so even
       if State B regarded its own conviction as still perfectly valid and still sufficient to
       bar the defendant from possessing firearms in that State. Carried to its logical
       end, petitioners’ interpretation of Section 921(a)(20) means that the State of
       Wyoming could render convictions from every other State and from federal courts
       unusable as “convictions” under the Gun Control Act if Wyoming law restored
       civil rights to persons convicted in other jurisdictions as soon as they were
       released from custody. . . .
               [Petitioners] insist (Br. 12-13) that there is no textual basis for construing
       the phrase “restoration of civil rights” as limited to the convicting jurisdiction.
       But if the restoration of civil rights is not limited to the convicting jurisdiction,
       there is no textual basis for deciding what other jurisdiction’s law to consult in
       determining whether a restoration of civil rights has the effect of removing the
       federal firearms disability. To suggest that the “restoring” jurisdiction should be
       the State in which the federal conviction was obtained, or the State in which the
       defendant was residing when he committed the subsequent federal firearms
       violation, or the State in which the defendant was charged with the federal
       firearms violation, requires a complete departure from the text of the statute to
       which petitioners claim strict allegiance.

Id. at *11–12.
No. 14-5703                          Walker v. United States                    Page 13

       The Supreme Court adverted to these arguments briefly in its opinion, but noted that
applying federal law where the conviction is federal would avoid the need to come up with a
special choice of law rule. Beecham, 511 U.S. at 371. But accepting Walker’s argument in this
case would return us to the very quandary that the Government raised in Beecham and that the
Supreme Court thought it avoided: which state’s restoration is the operative one, and does it
apply nationally?

       In addition, Congress’s subsequent treatment of 28 U.S.C. § 925(c), a separate avenue for
felons to regain their gun possession rights, lends support to a limited interpretation of
“restoration.” Section 925(c) provides a mechanism for felons convicted in any jurisdiction to
petition to the Attorney General (or, in prior versions of the law, the Secretary of the Treasury)
for a restoration of the right to possess firearms. The Attorney General (and previously the
Secretary of the Treasury) has delegated this responsibility to the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF). Since 1992, however, Congress has, in annual appropriations
bills, prohibited the ATF from acting on such petitions. See Mullis v. United States, 230 F.3d
215, 217 (6th Cir. 2000). The legislative histories of these appropriations provisions make it
clear that Congress believed that “those who commit felonies should not be allowed to have their
right to own a firearm restored.” H.R. Rep. No. 104-183, at 15 (1995); see 142 Cong. Rec. S.
12164 (Oct. 19, 1996) (statement of Sen. Simon); Mullis, 230 F.3d at 220 & n.3.

       This subsequent intent to prevent felons from possessing firearms suggests that Congress
did not view § 921(a)(20) as offering felons who have not been rehabilitated a way to regain
firearms rights. Of course these appropriations measures blocking § 925(c) cannot entirely
prevent felons from having their firearms rights restored because they could still obtain a pardon,
expungement, or restoration of civil rights from the convicting jurisdiction under § 921(a)(20).
The appropriations measures do not explicitly address that portion of the statute. But the fact
that Congress broadly intended to prevent felons from possessing firearms and, guided by that
intent, blocked implementation of § 925(c) without mentioning § 921(a)(20) suggests that
Congress did not view § 921(a)(20) as a remaining avenue for non-rehabilitated felons to regain
their right to possess firearms. If § 921(a)(20) restored firearms rights to felons who had lost and
regained civil rights without any consideration of their crimes by the convicting jurisdiction, then
No. 14-5703                          Walker v. United States                   Page 14

Congress’s failure to address this provision would be difficult to explain in light of Congress’s
stated general intent to prevent felons from possessing firearms.

       For the foregoing reasons, the judgment of the district court is affirmed.
No. 14-5703                           Walker v. United States                   Page 15

                                        _________________

                                             DISSENT
                                        _________________

       CLAY, Circuit Judge, dissenting.         This case presents the question of whether the
undisputed restoration of Billy York Walker’s civil rights under Tennessee law has the effect, by
operation of federal law, of restoring his federal civil rights so that he is exempt from the federal
firearms ban applicable to felons pursuant to 18 U.S.C. § 921(a)(20). Contrary to the majority,
I believe that both binding precedent and the nature of our federal system require a conclusion
that Walker’s federal civil rights have been restored within the meaning of § 921(a)(20).
I therefore respectfully dissent.

                                            DISCUSSION

       Under § 921(a)(20), a person who has been convicted of a felony may nonetheless
become exempt from the federal ban on weapons and ammunition possession if that person’s
civil rights have been restored. In relevant part, that provision states:

       What constitutes a conviction of such a crime shall be determined in accordance
       with the law of the jurisdiction in which the proceedings were held. Any
       conviction which has been expunged, or set aside or for which a person has been
       pardoned or has had civil rights restored shall not be considered a conviction for
       purposes of this chapter[.]

§ 921(a)(20). The first sentence of this provision is referred to as the “choice of law clause,” and
the second sentence is sometimes called the “exemption clause,” as it exempts certain
convictions from the application of the Gun Control Act. See, e.g., Beecham v. United States,
511 U.S. 368, 369 (1994). Walker claims the protection of the exemption clause on the grounds
that his civil rights have been restored.

       Though this Court’s task in evaluating Walker’s claim is essentially one of statutory
interpretation, we do not write on a blank slate. Binding precedent prescribes the test: we must
evaluate whether Walker’s federal civil rights—the right to vote, the right to seek and hold
office, and the right to serve on juries—have been restored according to federal law. Beecham v.
United States, 511 U.S. 368, 371-74 (1994) (requiring that restoration be determined according
to the law of the convicting jurisdiction); United States v. Cassidy, 899 F.2d 543, 549 (6th Cir.
No. 14-5703                          Walker v. United States                    Page 16

1990) (identifying the three dispositive rights). Additionally, the Supreme Court has settled that
the restoration of rights under § 921(a)(20) may be accomplished by operation of law, absent any
affirmative act of restoration or particularized decision with regard to an individual felon.
Caron v. United States, 524 U.S. 308, 313 (1998). Finally, despite the majority’s attempt to
suggest otherwise, the Supreme Court has adopted a “plain-meaning” interpretation of the
restoration of civil rights, in recognition that the word “restore” means simply “‘to give back
something that had been taken away.’” Logan v. United States, 552 U.S. 23, 31 (2007) (quoting
with approval United States v. Logan, 453 F.3d 804, 805 (7th Cir. 2006)); see also id. at n.3
(reviewing dictionary definitions). Faithful application of these precedents, combined with
respect for our federal constitutional system, compel a conclusion that Walker’s civil rights have
been restored under federal law and that he is therefore no longer subject to the firearms
prohibition.

A. The Issue Reserved in Beecham

       The Supreme Court granted certiorari in Beecham to resolve a circuit split about whether
the choice of law clause in § 921(a)(20) applied to the post-conviction events (i.e., pardons,
expungement, and restoration of rights) listed in the exemption clause. 511 U.S. at 370-71. The
Eighth and Ninth Circuits had previously held that the choice of law clause applied only to the
conviction itself, not to post-conviction events—leaving state law as the governing standard for
the restoration of civil rights. United States v. Edwards, 946 F.2d 1347 (8th Cir. 1991); United
States v. Geyler, 932 F.2d 1330, 1333-34 (9th Cir. 1991). The Fourth Circuit, in the two
decisions reviewed by the Court in Beecham, reached the opposite result and rejected the
proposition that state law governed the restoration of a federal felon’s civil rights. United States
v. Beecham, 993 F.2d 1539 (4th Cir. 1993) (Table); United States v. Jones, 993 F.2d 1131 (4th
Cir. 1993). The Supreme Court resolved the split in favor of the position taken by the Fourth
Circuit, holding that whether a felon’s civil rights have been restored “is governed by the law of
the convicting jurisdiction.” 511 U.S. at 371. Thus, for those convicted of federal felonies,
courts “must look to whether [their] civil rights were restored under federal law.” Id.

       The Supreme Court stopped at this holding and on that basis affirmed the Fourth Circuit.
Neither the Supreme Court nor the Fourth Circuit addressed how federal law applies to the
question of whether a federal felon’s civil rights had been restored—an issue that had not been
No. 14-5703                           Walker v. United States                       Page 17

raised or briefed by the parties. The Supreme Court acknowledged the omission and expressly
reserved the question of whether a federal felon’s civil rights may be restored under federal law,
writing in footnote * (hereinafter “the Beecham footnote”):

       This is a complicated question, one which involves the interpretation of the
       federal law relating to federal civil rights, see U.S. Const., Art. I, § 2, cl 1 (right to
       vote for Representatives); U.S. Const., Amdt. XVII (right to vote for Senators);
       28 U.S.C. § 1865 (right to serve on a jury); consideration of the possible
       relevance of 18 U.S.C § 925(c) (1988 ed., Supp. IV), which allows the Secretary
       of the Treasury to grant relief from the disability imposed by § 922(g); and the
       determination whether civil rights must be restored by an affirmative act of a
       Government Official, see United States v. Ramos, 961 F.2d 1003, 1008 (CA1),
       cert. denied, 506 U.S. 934, 113 S. Ct. 364, 121 L. Ed. 2d 277 (1992), or whether
       they may be restored automatically by operation of law, see United States v. Hall,
       20 F.3d 1066 (CA10 1994). We do not address these matters today.
511 U.S. at 373 n.*.

       Both the government and the district court contend that Beecham forecloses Walker’s
claim because the opinion addressed substantially identical facts—federal felons whose rights
were restored under state law—and yet in Beecham the Court ultimately rejected the felons’
arguments that they were not subject to the federal firearm disability. The majority adopts a
version of this argument by emphasizing that the Supreme Court could have reached the issues in
the footnote, and suggests that the Court’s failure to do so is tantamount to a rejection of
Walker’s claim.

       Contrary to the majority’s argument, it is clear that Beecham cannot be characterized as
foreclosing a legal argument that it expressly declined to reach. Moreover, the Court’s reticence
in this regard was perfectly understandable, and even to be expected. Of the several complex
legal questions identified in the Beecham footnote, only the “possible relevance” of § 925(c) had
received any attention—and even that attention was fleeting—in the parties’ briefing. The
Supreme Court is of course free to disregard arguments not raised in the lower courts or
advanced by the parties before it. See, e.g., Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751,
2776 (2014) (“We do not generally entertain arguments that were not raised below and are not
advanced in this Court by any party.”); Bell v. Wolfish, 441 U.S. 520, 531 n.13 (1979) (declining
to reach argument not passed on by the lower courts or urged by the parties); Knetsch v. United
No. 14-5703                                  Walker v. United States                            Page 18

States, 364 U.S. 361, 370 (1960) (same). It is simply unremarkable that, in the exercise of
judicial prudence, the Court chose to leave the issues identified by the footnote for another day.

         Now, more than a decade after Beecham and squarely presented with a claim that a
felon’s civil rights have been restored under federal law, we have the benefit of subsequent
precedent that provides clear guidance regarding the questions identified in the Beecham
footnote. We know that a felon’s civil rights may be restored by operation of law, without any
affirmative act of restoration or case-by-case decisionmaking by a government agency or
official. Caron, 524 U.S. at 313. Additionally, the Sixth Circuit has identified the dispositive
civil rights which must be restored in order for the exclusion to apply: “the right to vote, the right
to seek and hold public office and the right to serve on a jury.”41 United States v. Cassidy,
899 F.2d 543, 549 (6th Cir. 1990); see also Hampton v. United States, 191 F.3d 695 (6th Cir.
1999) (closely examining Michigan law to determine that the petitioner was entitled to serve on a
jury before concluding that his civil rights were indeed restored). A direct application of these
principles in this case establishes that Walker’s federal civil rights have been restored. The
majority’s efforts to avoid this result are strained and unconvincing.

B. Restoration of Walker’s Federal Civil Rights

         As the majority notes, Walker’s right to seek and hold federal office was never lost, and
therefore has not been “restored.” See Logan, 552 U.S. at 31; U.S. Term Limits, Inc. v. Thornton,
514 U.S. 779 (1995); Powell v. McCormack, 395 U.S. 486 (1969). That leaves two rights to
consider—the right to serve on a federal jury and the right to vote in federal elections. Both
rights have been “restored” to Walker according to “the word’s ordinary meaning” of returning
something that had previously been taken away. See Logan, 552 U.S. at 31 & n.3.

         1. The Right to Serve on Federal Juries

         The majority announces that it will “assume” for purposes of this case that Walker’s
federal right to serve on a jury has been restored pursuant to 28 U.S.C. § 1865(b)(5). Maj. Op. at


         1
           The Supreme Court has implicitly approved relying on this triad of rights to test whether a felon’s civil
rights have been restored. See Logan, 552 U.S. at 28 (“While § 921(a)(20) does not define the term ‘civil rights,’
courts have held, and petitioner agrees, that the civil rights relevant under the above-quoted provision are the rights
to vote, hold office, and serve on a jury.”); Caron, 524 U.S. at 316 (1998) (“Restoration of the right to vote, the right
to hold office, and the right to sit on a jury turns on so many complexities and nuances that state law is the most
convenient source for definition.”).
No. 14-5703                            Walker v. United States                     Page 19

5. The majority’s squeamishness on this issue is difficult to understand—the majority identifies
no reasonable alternative interpretation of § 1865 which would support any other conclusion, and
it is impossible to identify what more could be required for Walker to meet that standard.

       The federal statute provides that a person shall be deemed “qualified to serve on grand
and petit juries in the district court unless he . . . has been convicted in a State or Federal court of
record of, a crime punishable by imprisonment for more than one year and his civil rights have
not been restored.” § 1865(b)(5) (emphasis added). Because this language is nearly identical to
the language in § 921(a)(20), the three civil rights identified in Cassidy—the right to vote, to
hold office, and to serve on a jury—may properly be considered here as well. See Cassidy,
899 F.2d at 549; see also United States v. Green, 532 F. Supp. 2d 211, 212 (D. Mass. 2005)
(holding that the term “civil rights” in § 1865 “plainly involves the right to vote, to serve on
juries, to run for office”) (citing Cassidy, 899 F.2d at 549).

       If the measuring stick is state law—after all, 28 U.S.C. § 1865(b)(5) does not contain a
choice of law clause like the one in 18 U.S.C. § 921(a)(20)—then it is plain that Walker’s civil
rights have been restored and he may again serve on a federal jury. The Tennessee state court
order obtained by Walker restored to him all “civil and citizenship rights,” specifically including
“the right to vote, the right to serve on a jury, and the right to hold an office of public trust.” (R.
1-1 at PageID 9-10.) Tennessee courts are authorized to restore “full rights of citizenship” under
the procedure outlined in Tenn. Code Ann. §§ 40-29-101 to 40-29-105, and there is no dispute
that the court-ordered restoration of Walker’s state civil rights was valid. See May v. Carlton,
245 S.W.3d 340, 344 (Tenn. 2008) (classing “serving as a juror” among the “rights of
citizenship” affected by a conviction); Tenn. Code Ann. § 22-1-102 (providing that convicted
felons lose their right to serve on a jury); State v. Black, 2002 WL 1364043, *11-12 (Tenn. Ct.
App. 2002) (affirming the restoration under § 40-29-105 of the petitioner’s right to vote); Bryant
v. Moore, 279 S.W.2d 517 (Tenn. 1955) (holding that the right to seek and hold public office was
encompassed in the restoration of rights under substantially similar prior statutory language).

       To the extent Walker’s federal civil rights are relevant to § 1865(b)(5), his federal right to
vote has been restored by operation of law as a result of the reinstatement of his voting rights
under state law, U.S. Const. art. I, § 2, cl. 1; id. amend. XVII, and his right to seek and hold
federal office is, as discussed above, unaffected by his felony conviction. Walker has thus met
No. 14-5703                           Walker v. United States                     Page 20

any conceivable requirement for the restoration of his right to serve on a federal jury. Applying
the same plain-meaning interpretation that the Supreme Court gave the parallel provision in
§921(a)(20), the right “had been taken away” from him as a consequence of his felony
conviction under § 1865(b)(5), and it has been “give[n] back” under the terms of the same
provision as a consequence of the restoration of his civil rights under state law. See Logan,
552 U.S. at 31 & n. 3.

       2. The Right to Vote in Federal Elections

       The majority acknowledges that, by virtue of the restoration of his right to vote under
Tennessee law, Walker has regained his right to vote in federal elections. See U.S. Const. art. I,
§ 2, cl. 1; id. amend. XVII (adopting state law qualifications for the right to vote in federal
elections). This result flows from the constitutional design of our federal system: “[The states]
define who are to vote for the popular branch of their own legislature, and the constitution of the
United States says the same persons shall vote for members of congress in that state. It adopts
the qualification thus furnished as the qualification of its own electors for members of congress.”
Ex parte Yarbrough, 110 U.S. 651, 663 (1884); see also Gray v. Sanders, 372 U.S. 368, 379
(1963) (“States can within limits specify the qualifications of voters in both state and federal
elections; the Constitution indeed makes voters’ qualifications rest on state law even in federal
elections.”). Although the right to vote in federal elections incorporates voter qualifications set
by state law, the right is indisputably a federal civil right, with “its foundation in the Constitution
of the United States.” Wiley v. Sinkler, 179 U.S. 58, 62-64 (1900); see also Wesberry v. Sanders,
376 U.S. 1, 17 (1964); United States v. Classic, 313 U.S. 299, 310, 314-15 (1941).

       The majority does not dispute that Walker lost his right to vote under Tennessee law as a
consequence of his federal felony conviction. See Tenn. Code Ann. §§ 2-2-102, 40-20-112, 40-
29-201. By operation of federal law, the loss of Walker’s state voting rights resulted in the loss
of his federal voting rights. U.S. Const. art. 1, § 2, cl. 1; id. amend. XVII. Nor does the majority
dispute that, by virtue of those same federal constitutional provisions, the restoration of Walker’s
right to vote under state law has resulted in the reinstatement of his right to vote in federal
elections. Id.; see Tenn. Code Ann. §§ 40-29-101, 40-29-105(b)(1), (b)(6) & (b)(7) (authorizing
the reinstatement of citizenship rights, including the right to vote); see also State v. Johnson,
79 S.W.3d 522, 527 (Tenn. 2002) (discussing the restoration of rights scheme created by
No. 14-5703                           Walker v. United States                    Page 21

Tennessee statutes). These realities satisfy the plain meaning of the restoration of civil rights
clause under § 921(a)(20): Walker’s right to vote in federal elections, secured to him by nothing
less than the Constitution of the United States, was first taken away as a consequence of his
felony, then subsequently reinstated under federal law which, by constitutional design, gives
effect to the state law restoration of voting rights. Logan, 552 U.S. at 31 & n.3; see also Caron,
524 U.S. at 313 (holding that civil rights may be restored by operation of law alone). Walker’s
federal civil right to vote has been “restored” within the common sense, ordinary meaning of the
term.

         The majority takes the position that Walker’s federal civil right to vote has not been
restored within what it terms a “fair reading” of § 921(a)(20). Maj. Op. at 10. This “fair
reading” has one precarious source: the Supreme Court’s observation in Logan that the
restoration of civil rights, like expungement and pardon, “extend[s] to an offender a measure of
forgiveness,” while a felon whose civil rights were never lost “is simply left alone” and “receives
no status-altering dispensation, no token of forgiveness from the government.” 552 U.S. at 26,
31.     Seizing on the concept of a “token of forgiveness,” the majority insists that the law
reinstating Walker’s federal right to vote must do so out of an explicit federal judgment either
“regarding his conviction in particular or the voting rights of felons in general.” Maj. Op. at 8.
Logan cannot be stretched to this extreme. Indeed, the case affirmed the ordinary meaning of the
word “restore” as the return of something that had been taken away—a requirement that has been
met in Walker’s case.

         Though purporting to rely on Logan, the majority is in fact adding a new dimension to
our well-established inquiry: a requirement that the federal government take an affirmative act
to restore Walker’s voting rights, and that the affirmative act be explicitly targeted to addressing
felons’ rights. This requirement is out of sync with the Supreme Court’s holding that restoration
of rights may be accomplished by operation of law. See Caron, 524 U.S. at 313. Just as
“[n]othing in the text of § 921(a)(20) requires a case-by-case decision to restore civil rights to
this particular offender,” 524 U.S. at 313, nothing in the text of the statute requires an affirmative
act, explicitly branded as a token of forgiveness, on the part of the convicting jurisdiction.
Cf. § 921(a)(20) (providing, in passive voice, that “[a]ny conviction . . . for which a person
. . . has had civil rights restored shall not be considered a conviction for purposes of this
No. 14-5703                                 Walker v. United States                            Page 22

chapter”). Instead, the text directs us simply to look at whether Walker’s rights have been
restored “in accordance with the law of the jurisdiction in which the [criminal] proceedings were
held.” § 921(a)(20); Beecham, 511 U.S. at 371, 374. The majority cannot deny that Walker’s
right to vote under federal law has been restored within the ordinary meaning of the term—so in
order to avoid a result it dislikes, it saddles the term “restore” with requirements relating to the
form and the express purpose of the governing law which have no relation to the word itself, and
no other support in the text of the statute.

         I have no dispute with the majority’s holding that the restoration of rights must be made
with respect to a particular conviction, as the statute specifies. That requirement, however, is
plainly met here, where the Tennessee state court determined that Walker should regain the state
civil rights he lost as a result of his federal conviction. Consistent with principles of federalism,
the constitutional provisions governing his right to vote in federal elections give federal effect to
the state’s “measure of forgiveness” for his conviction. Logan, 552 U.S. at 26.

         3. The Majority’s Purported “Fair Reading” of § 921(a)(20)

         The “fair reading” of § 921(a)(20) dictated by the majority is, in the final analysis, a
deviation from the ordinary meaning of the text apparently rooted in the majority’s distaste for
the prospect of reinstating a felon’s gun rights.52 Under a straightforward application of federal
law, Walker’s right to vote in federal elections and his right to serve on a federal jury have both
been restored—that is, returned to him after they were previously lost as a result of his federal
conviction. See Logan, 552 U.S. at 31 & n. 3. Unable to gainsay this reality, the majority moves
the goalposts—the restoration of his voting rights is not a satisfactory “restoration” because it
resulted not from an affirmative act of forgiveness by the federal government, but only the
automatic operation of law.

         5
          As support for its preferred policy outcome, the majority points to the annual appropriations ban
prohibiting the Bureau of Alcohol, Tobacco, and Firearms from acting on petitions for “relief from the disabilities
imposed by Federal laws with respect to the acquisition . . . or possession of firearms.” 18 U.S.C. § 925(c).
Although acknowledging that § 925(c) itself has no bearing on whether Walker’s federal civil rights have been
restored, the majority cites to legislative history connected with the appropriations ban to assert that Congress
believed that “‘those who commit felonies should not be allowed to have their right to own a firearm restored.’”
Maj. Op. at 13 (quoting H.R. Rep. No. 104-183, at 15 (1995). Taken at face value, this line from the legislative
history proves too much. Congress has never repealed § 921(a)(20), which operates to restore the firearm rights of
some who have committed felonies, and it goes without saying that a statement in legislative history cannot negate a
duly enacted statute. In context, moreover, it is clear that Congress was expressing a view related to allocation of
resources in reference to the application procedure contained in § 925(c); in its words, “[t]here is no reason to spend
the Governments’ [sic] time or taxpayer’s money to restore a convicted felon’s right to own a firearm.” H.R. Rep.
No. 104-183, at 15 (1995).
No. 14-5703                            Walker v. United States                     Page 23

        Having found a reason to disregard the restoration of Walker’s federal voting rights, the
majority abandons the position of high-minded symbolism to insist on the literal import of the
plural: the statute exempts only convictions for which civil rights, plural, have been restored, so
the restoration of the single right the majority is willing to recognize cannot exempt Walker from
the firearm disability. The majority explains that the plural matters because the restoration of a
single right reflects less trust and forgiveness, less confidence that the felon “can function as a
normal citizen in more than one institutional context.” Maj. Op. at 10. The federal government,
of course, is not withholding any of Walker’s civil rights—all three of which he possesses today.
Rather, federal law relies on Tennessee’s trust in Walker to restore not one, but two of his federal
citizenship rights. Under § 1865(b)(5), because Tennessee has restored Walker’s state civil
rights, federal law restores his right to serve on a federal jury. Similarly, under the constitutional
provisions governing voter qualifications, because Tennessee has restored Walker’s right to vote
in state elections, federal law restores his right to vote in federal elections.

                                           CONCLUSION

        It should be beyond the debate that the fairest reading of § 921(a)(20) would give effect
to the ordinary meaning of the text and honor the interdependence inherent in our federal
constitutional design. Walker lost his federal civil rights to serve as a juror and to vote after his
conviction, and, as a result of the Tennessee court order reinstating his state civil rights, those
rights have been restored to him in accordance with federal law. I would therefore hold that he
has met the requirements of the exemption clause and is not subject to the federal firearms ban
applicable to felons.